                                                                       Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

ALBERT ESTRADA,
Inmate No. C03750,
      Plaintiff,

vs.                                                Case No. 5:18cv78/MCR/EMT

JULIE L. JONES, et al.,
     Defendants.
_________________________________/
                                    ORDER
      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated December 6, 2018 (ECF No. 19). Plaintiff has

been furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No timely objections have been filed.

      Having considered the Report and Recommendation, and the record, I have

determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2. This cause is DISMISSED WITHOUT PREJUDICE pursuant to 28
                                                                             Page 2 of 2

U.S.C. § 1915(e)(2)(B)(i) as malicious and that Plaintiff be assessed a “strike” under

28 U.S.C. § 1915(e).

       3. All pending motions are DENIED as moot.

       DONE AND ORDERED this 8th day of February, 2019.




                                       s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No.: 5:18cv78/MCR/EMT
